By the Court:
The defendant was indicted for the murder of Charles Wilson, and was convicted of murder in the first degree. At *288the request of the prosecution the Court instructed the jury that “ evidence of character can only bé considered in cases where the guilt of the accused is doubtful.” This instruction does not accord with the doctrine laid down by this Court in People v. Ashe, 44 Cal. 288. It was then held that evidence of the good character of the accused was admissible, for the very purpose of raising a doubt as to the guilt of the accused, and was to be considered by the jury, together with the other evidence in the case, in order to determine whether the accused was guilty of the offense charged. We do not question or cast any doubt upon the correctness of the doctrine of that case. The instruction in the case was erroneous, but we do not think the defendant can complain of the error, for it was productive of no injury to him. It is said in People v. Ashe, quoting the language of Sergeant Taleotjkd: “ There certainly may be eases so made out that no character can make them doubtful;” and it appears from the record before us, as well as from the statement of the facts of the case as made at the bar by the defendant’s counsel, that this is such a case. The admitted facts in the case so conclusively establish the guilt, of the defendant of murder in the first degree, that no amount of evidence of good character could possibly have changed the result.
We have carefully examined the record but find no error which was prejudicial to the defendant.
Judgment affirmed and cause remanded, with directions to carry the sentence into execution. Remittitur to issue forthwith.